DETAILED ACTION
This is a response to the Amendment to Application # 16/564,136 filed on June 24, 2022 in which claims 1, 8, and 15 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 24, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending, which are rejected under 35 U.S.C. §§ 112(a), 112(b), and 103. 

	Claim Interpretation
Claim 1 recites a method claim including the limitation “wherein the feedback data is used to iteratively re-train the machine learning model to improve the accuracy when assigning the semantic role.” The broadest reasonable interpretation of this limitation does not require the use of the feedback data to iteratively re-train the machine learning model to improve the accuracy to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 8, and 15, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “determining, using the trained machine learning model, the semantic role of the table result, inclusive of determining the semantic role for only numerical characters in the table portion, based on the information associated with the table portion and the contextual content associated with the table result” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A).
Although Applicant states support for this amendment may be found in ¶¶ 21-25 of the specification, the examiner can find no such support. Specifically, Specification ¶ 21 recites that “current semantic role labeler systems are generally only applied to processing text, as opposed to, for example, table results (e.g., numbers, etc. located in table cells).” (Emphasis added). In other words, this paragraph merely recites what the existing systems are not capable of doing and does not disclose that the present invention is capable of performing anything.
Additionally, while Specification ¶ 22 states that the present invention can “provide for the labeling of semantic roles for results reported in document tables and/or the identified semantic arguments thereof, as well as semantic role grounding for extracted semantic role representations to corresponding entries in a database (or knowledge base),” this makes no mention of the determination being “inclusive of determining the semantic role for only numerical characters in the table portion,” as claimed.
Further, Specification ¶ 23 generally discusses the definitions of several terms. This paragraph does states “table results (e.g., the contents of table cells) may be processed (or treated, handled, etc.) in a manner similar to how predicates are conventionally processed when semantic role labeling is performed on sentences, phrases, etc,” but this explicitly is disclosing sentences and phrases, which are not “numerical characters,” as claimed. 
Moreover, Specification ¶ 24 merely discusses the meanings of the terms “table portions” and “non-table portions.”
Similar to Specification ¶ 22, Specification ¶ 25 does discuss that semantic role labeling occurs, but it too never mentions that this occurs “inclusive of determining the semantic role for only numerical characters in the table portion.”
Finally, the examiner cannot find any other location in the present specification that supports this limitation. 
Therefore, claims 1, 8, and 15 fails to comply with 35 U.S.C. § 112(a).

Regarding claims 2-7, 9-14, and 16-21, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 8, and 15, these claims have been amended to include the limitation “determining, using the trained machine learning model, the semantic role of the table result, inclusive of determining the semantic role for only numerical characters in the table portion, based on the information associated with the table portion and the contextual content associated with the table result,” or similar. (Emphasis added).
It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
As discussed above, the present specification does not support this limitation. Therefore, the plain and ordinary meaning must be used. Generally, term “inclusive” in the present sense is used to mean that the inclusion is open-ended, similar to the interpretation of terms like “comprising.” See MPEP § 2111.03. However, the claims’ further use of the term “only” implies that a closed grouping is intended. Thus, the use of both the terms “inclusive” and “only” appears to be contradictory. 
Therefore, these claims are indefinite. 

Regarding claims 2-7, 9-14, and 16-21, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jerez-Arriaga, Martha O. et al. “TAO: System for Table Detection and Extraction of PDF Documents,” Proceedings of the 29th Int'l Florida Artificial Intelligence Research Society Conference; 2016; pp. 591-596 (hereinafter Jerez-Arriaga) in view of Mulwad et al., US Publication 2019/0179893 (hereinafter Mulwad), as cited on the Notice of References Cited dated December 7, 2021 and in further view of Slocombe WO-03098370-A2 (hereinafter Slocombe), as cited on the Notice of References Cited dated December 7, 2021.

Regarding claim 1, Jerez-Arriaga discloses a method for semantic analysis of table content, by a processor, comprising “receiving a document that includes a table portion and a non-table portion” (Jerez-Arriaga 591, § 1 Introduction and 596, § 4 Related Work) by disclosing that a user may upload a document (Jerez-Arriaga 596) and that the document may contain “tables [that] are mixed with other elements, such as figures and text.” (Jerez-Arriaga 591). Additionally, Jerez-Arriaga discloses “identifying a table result within the table portion of the document” (Jerez-Arriaga 591, § 2 Table Detection and Extraction) by detecting and recognizing tables within PDF documents. Further, Jerez-Arriaga discloses “extracting contextual content associated with the table result from the non-table portion of the document” (Jerez-Arriaga 591, § 2 Table Detecting and Extraction) by “extracting the cells contained in the table.” Moreover, Jerez-Arriaga discloses “generating a data structure for the table result, wherein the data structure contains only information associated with the table portion and includes the table result and the contextual content associated with the table result, and wherein an additional data structure is generated for each other table result of the document” (Jerez-Arriaga 593, Table Extraction) by giving an example of a data structure that contains only information associated with the cell (i.e., the table result) and placement of the cell (i.e., context associated with the table result) and then generating such a data structure or each cell (i.e., each other table result of the document). Likewise, Jerez-Arriaga discloses “executing machine learning logic to generate a machine learning model trained to determine a semantic role of the table result” (Jerez-Arriaga 591, § 2 Table Detection and Extraction and 596, § 4 Related Works) by discovering the semantic relationships of the table (Jerez-Arriaga 596) and indicating that this is performed using machine learning (Jerez-Arriaga 591). Finally, Jerez-Arriaga discloses “determining, using the trained machine learning model, the semantic role of the table result, inclusive of determining the semantic role for … numerical characters in the table portion, based on the information associated with the table portion and the contextual content associated with the table result” (Jerez-Arriaga 593, Table Extraction) by determining the content is a cell and reconstructing the text of the cell (i.e., the semantic role that the content is cell text) as numbers (i.e., for numerical characters) based on the fact that the text is in a cell.
Although Jerez-Arriaga discloses determining the semantic role of the table including numerical characters and that supervised machine learning is used, which implies that feedback data may be received from a user, it does not explicitly disclose “determining, using the trained machine learning model, the semantic role of the table result, inclusive of determining the semantic role for only numerical characters in the table portion, based on the information associated with the table portion and the contextual content associated with the table result” or “receiving feedback data from a user of an accuracy of the determining of the semantic role associated with the table result and iteratively re-training the machine learning model, using the feedback data to improve the accuracy when assigning the semantic role.”
However, Mulwad discloses “receiving feedback data from a user of an accuracy of the determining of the semantic role associated with the table result and iteratively re-training the machine learning model, using the feedback data to improve the accuracy when assigning the semantic role” (Mulwad ¶ 34) by receiving additional annotations from the user that indicate objects that the machine learning system failed to tag and then using that feedback to fine tune the system. Additionally, Mulwad discloses that after corrections are received the rules are updated, making the updating “iterative” as claimed.
Jerez-Arriaga and Mulwad are analogous art because they are from the “same field of endeavor,” namely that of using machine learning to process text. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jerez-Arriaga and Mulwad before him or her to modify the supervised learning of Jerez-Arriaga to include the user feedback of Mulwad.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Jerez-Arriaga differs from the claimed invention by including a generic supervised learning method in place of the specific supervised learning method claimed. Further, Mulwad teaches that the specifically claimed supervised machine learning method was well known in the art. One of ordinary skill in the art could have predictably substituted the supervised machine learning method of Mulwad for the generic supervised machine learning method of Jerez-Arriaga because both are forms of supervised machine learning.

Although the combination of Jerez-Arriaga and Mulwad discloses determining the semantic role of the table including numerical characters, it does not explicitly disclose “determining, using the trained machine learning model, the semantic role of the table result, inclusive of determining the semantic role for only numerical characters in the table portion, based on the information associated with the table portion and the contextual content associated with the table result.”
However, Slocombe discloses that it is well-known in the art of table recognition to determine the sematic role of a table result inclusive of determining the semantic role for only numerical characters in the table portion. (Slocombe 6-7). Specifically, Slocombe gives an example of the third table being recognized based only on the table numbering with no consideration of other factors, such as indentations.
Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Slocombe was combined with Jerez-Arriaga and Mulwad, that the use of “only” numerical characters of Slocombe would be used as the method of determination of Jerez-Arriaga and Mulwad. Therefore, the combination of Jerez-Arriaga, Mulwad, and Slocombe would at least teach and/or suggest the claimed limitation “determining, using the trained machine learning model, the semantic role of the table result, inclusive of determining the semantic role for only numerical characters in the table portion, based on the information associated with the table portion and the contextual content associated with the table result,” rendering it obvious.
Jerez-Arriaga, Mulwad, and Slocombe are analogous art because they are from the “same field of endeavor,” namely that of text analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jerez-Arriaga, Mulwad, and Slocombe before him or her to modify the determination step of Jerez-Arriaga and Mulwad to include the use of only numeric characters of Slocombe.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Jerez-Arriaga and Mulwad differs from the claimed invention by including multiple factors for determination in place of using only numerical characters. Further, Slocombe teaches that using only numerical characters for the purpose of determining tables was well known in the art. One of ordinary skill in the art could have predictably substituted the determination method of Slocombe because both merely make a determination of whether an item is a table, which is the intended purpose of the combination of Jerez-Arriaga and Mulwad.

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer modules for performing the various functions. The combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe comprises computer modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe comprises computer software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 1.


Regarding claims 2, 9, and 16, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “wherein the table portion of the document includes a cell of a table within the document” (Jerez-Arriaga 593, Table Extraction) by giving an example of a data structure that contains only information associated with the cell. Further, The combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “wherein the non-table portion of the document includes at least one of a header of the table, a caption associated with the table, and document text” Jerez-Arriaga 591, § 1 Introduction) by disclosing the non-table portion includes document text.

Regarding claims 3, 10, and 17, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “wherein the non-table portion of the document includes document text” Jerez-Arriaga 591, § 1 Introduction) by disclosing the non-table portion includes document text.

Regarding claims 4, 11, and 18, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “identifying at least one argument associated with the table result within said extracted contextual content” (Jerez-Arriaga 594, Text Extraction) by giving an example of a generated data structure including text segments within the table, such as “PENCIL.” The examiner notes that the present specification defines an “argument” as “entities that are associated with predicates (and/or table results).” (Spec. ¶ 23). Text elements contained within a table are “entities associated with … table results” and are, therefore, arguments within the scope of these claims. Additionally, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “determining the semantic role for each of the at least one argument associated with the table result” (Jerez-Arriaga 595, Results and Discussion) by performing semantic analysis on each part of the table, which would include the argument. Further, Jerez-Arriaga gives examples at 594, Text Extraction, of the semantic roles “header” and “data” being assigned to portions of the table.

Regarding claims 5, 12, and 19, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “receiving a domain semantic scheme associated with a subject of the document, wherein the domain semantic scheme includes a plurality of semantic roles, and said determined semantic role for each of the at least one argument is selected from the plurality of semantic roles” (Mulwad ¶ 32) where the domain, which must be received to be used, includes a database full (i.e., a plurality) of relationships and is used to match the text segment (i.e., the argument).

Regarding claims 6, 13, and 20, the combination of the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “generating an association between each of the at least one argument and an entry corresponding to the respective argument in a database.” (Mulwad ¶ 32).
  
Regarding claims 7, 14, and 21, the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Jerez-Arriaga, Mulwad, and Slocombe discloses “wherein the document includes at least one of a Portable Document Format (PDF) document, a Hypertext Markup Language (HTML) document, and an Extensible Markup Language (XML) document” (Jerez-Arriaga 596, § 4 Related Work) where the document includes at least a PDF document.

Response to Arguments
Applicant’s arguments filed June 24, 2022, with respect to the rejections of claims 1-21 under 35 U.S.C. § 103 (Remarks 9-12) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Jerez-Arriaga, Mulwad, and Slocombe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176